Case: 10-60561 Document: 00511479792 Page: 1 Date Filed: 05/17/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            May 17, 2011
                                     No. 10-60561
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

SOM P O N G N G A M N IM IT T H U M ; W A T T A N A N G A M N IM IT T H U M ;
KOJCHAKORN NGAMNIMITTHUM; PORNWANAT NGAMNIMITTHUM,

                                                   Petitioners

v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,

                                                   Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A098 869 765
                                BIA No. A098 869 766
                                BIA No. A098 869 767
                                BIA No. A098 869 768


Before DAVIS, SMITH and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       In 2007, Sompong Ngamnimitthum, his wife, and their minor children, all
natives and citizens of Thailand, were ordered removed from the United States.
They have filed a petition for review of a decision by the Board of Immigration




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-60561 Document: 00511479792 Page: 2 Date Filed: 05/17/2011

                                  No. 10-60561

Appeals (BIA) denying their motion to reopen their immigration proceedings as
untimely filed.
      “We review the BIA’s denial of a motion to reopen proceedings under a
highly deferential abuse of discretion standard.” Manzano-Garcia v. Gonzales,
413 F.3d 462, 469 (5th Cir. 2005).
      The Ngamnimitthums argue that the time limitations for filing a motion
to reopen do not apply in their case because their motion was based on changed
conditions in Thailand. 8 C.F.R. § 1003.2(c)(3)(ii). However, they have not
shown that the BIA abused its discretion in denying their motion to reopen on
that basis. The BIA determined that the worsening conditions in Thailand and
the existence of a warrant for Sompong’s arrest were not material to the
Ngamnimitthums’ claims for immigration relief.          The record belies their
assertion that the BIA failed to consider the new evidence they submitted in
support of their motion. The record also belies their assertion that the BIA
failed to consider that new evidence in light of the totality of the circumstances
in their case. The BIA initially denied the Ngamnimitthums immigration relief
because they failed to establish a connection between Sompong’s alleged
mistreatment and his political activities.     Sompong’s new evidence did not
establish that connection.
      The Ngamnimitthums also argue that the BIA abused its discretion by
refusing to equitably toll the limitations period for filing their motion to reopen
or to consider their motion sua sponte.       See § 1003.2(a), (c)(2).    We lack
jurisdiction to consider whether the BIA erred in deciding not to sua sponte
reopen the removal proceedings based on the Ngamnimitthums’ request for
equitable tolling or for any other reason. Ramos-Bonilla v. Mukasey, 543 F.3d
216, 219-20 (5th Cir. 2008).
      The petition for review is DENIED.




                                        2